Citation Nr: 1629437	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-00 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee.

2. Entitlement to a rating in excess of 20 percent for medial meniscal tear, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to June 1977.  He died in November 2010 and the appellant has been substituted in this appeal as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appellant testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board decided this issue in September 2015.  The appellant appealed to the Court of Appeals for Veterans' Claims (Court), and the Court returned the case to Board pursuant to a Joint Motion for Remand.


FINDINGS OF FACT

1.  The evidence shows pain, weakness, and other symptoms but actual range of motion to 90 degrees of flexion and 10 degrees of extension in the right knee.

2.  The evidence shows medial meniscal tear with moderate instability but the weight of the evidence is against finding locking or significant effusions in the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative changes of the right knee have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 20 percent for medial meniscal tear, right knee, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257, 5258, 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran and appellant identified VA as a source of treatment for his knee.  VA provided an examination for the right knee in October 2009.  There is no indication or assertion that the examination was inadequate.  Rather, the examiner was thorough, detailed, and addressed the rating criteria and levels of functioning.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, functioning, and treatment to determine whether all relevant records had been obtained.  The questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran and appellant are competent to provide evidence of symptoms observed by their senses.  However, they are not competent to measure functional limitation and the instability of the knee as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran and appellant's statements credible to report his symptoms as they are detailed and consistent.

The Veteran's right knee was rated 10 percent disabling for limitation of flexion from degeneration under Diagnostic Code 5010-5260 and 20 percent for moderate instability associated with medial meniscal tear under Diagnostic Code 5257.  The Joint Motion for Remand directed the Board to provide additional reasons and bases explaining if the Veteran's disability could be rated under other knee codes. 

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board has reviewed the evidence but finds that the Veteran's right knee disability did not meet the criteria for ratings in excess of the 10 percent and 20 percent assigned.  38 C.F.R. § 4.71a, DC 5256-5262.

The evidence reflects a compensable level of limitation of extension and a medial meniscal tear with associated instability.  At the June 2015 Board hearing, the appellant indicated that due to the Veteran's bad knees she had to assist him in his daily activities.  For example, the Veteran had trouble going down one or multiple stairs and struggled to enter and exit a passenger vehicle.  The appellant stated that she witnessed the Veteran have problems with a locking knee and instability but was not certain which or if both knees had this locking symptom.  He wore knee braces and would also use a cane for ambulation.  The appellant also noticed that the Veteran's knees caused constant pain and would often swell.  November 2009 treatment noted pain on the right, greater than on the left.  A diagnostic study at that time showed moderate narrowing of the medial compartment, mild narrowing of the lateral compartment, and small patellofemoral osteophytes but no fracture or dislocation, no significant joint effusion or patellar subluxation.  

During the October 2009 examination, the Veteran reported pain, swelling, fatigability, weakness, giving way, lack of endurance, stiffness, and the need to use a knee brace for stability.  He neither indicated locking as a symptom nor flare-ups.  The examiner found moderate varus/valgus of the medial collateral ligaments and degenerative joint disease but no dislocation, recurrent subluxation, or ankylosis.  The examiner recorded the Veteran's range of motion from 10 to 90 degrees.  He observed the Veteran have painful motion, effusion, instability, weakness, tenderness, guarding, an antalgic gait, and being intolerant to repetitive motion testing.  The examiner found extreme limitations on walking and standing and severe effects on occupation and daily activities.

First to address limitation of motion, the evidence shows flexion beyond the 45 degrees required for disability compensation.  38 C.F.R. § 4.71a, DC 5260.  However, the Veteran's right knee extension was limited to 10 degrees, which is compensable to 10 percent disability.  Id at DC 5261.  Although the RO assigned the 10 percent rating under Diagnostic Code 2010-5260, the Board finds that Diagnostic Code 2010-5261 is more appropriate given the Veteran's disability picture.  The Board has the ability to change a Diagnostic Code, the disability rating does not change so appellant is not prejudiced, and the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate as long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).  

A claimant may receive separate ratings under Diagnostic Codes 5260 and 5261 so long as the symptoms are separately compensable.  See VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  The Veteran's flexion was measured to 90 degrees, which is above the 45 required for a compensable rating under Diagnostic Code 5260.  The Board notes the appellant's reports of problems with daily activities, and has considered functional effects from symptoms of painful motion, weakness, tenderness, guarding, and being intolerant to repetitive motion testing.  See Mitchell, 25 Vet. App. at 32.  Nevertheless, the Veteran had actual flexion to 90 degrees and extension to 10 degrees during the VA examination; a compensable rating for limitation of flexion and a 20 percent rating for limitation of extension are not warranted.  Id.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate because the limitations are not compensable for both flexion and extension.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990.

With respect to the medial meniscal tear and instability, the evidence shows instability but the Board does not find that the record establishes frequent episodes of locking and effusion in the right knee.  The October 2009 examiner noted effusion in the right knee, but the November 2009 diagnostic study found no significant effusion in the right knee.  The Board finds that this constitutes significant evidence that these symptoms were not frequent during this time frame.  Additionally, while the appellant reported that the Veteran experienced locking symptoms that caused him to stop walking and fear instability and falls, when she was asked more specifically about these episodes, she reported that the Veteran would simply say that his knee "locked up" and she was not sure which knee had this particular symptom.  See Board hearing.  The 2009 examination form includes a section where the examiner asked the Veteran to endorse a variety of symptoms.  He endorsed pain, giving way, and other symptoms but did not endorse locking as a symptom of his right knee.  Given that the appellant was not sure which knee was affected and that the Veteran did not endorse the symptom, the Board finds that the right knee disability did not manifest with frequent locking.

As discussed above, the evidence consistently showed right knee instability symptoms both on examination and in the lay reports of use of a brace, falls, and cautious ambulation.  The examiner classified the instability as moderate.  The 20 percent rating assigned compensates moderate instability.  The Veteran's diagnosis was medial meniscal tear, which is typically rated under the Diagnostic Codes for semilunar cartilage.  Here, however, the Veteran's meniscal tear appeared to manifest with some instability.  The RO correctly rated his disability under the Diagnostic Code that best addressed his symptoms.  As the medical evidence is against the existence of frequent locking and joint effusion, a separate rating under Diagnostic Code 5258 is also not appropriate.  Similarly, there is no evidence that the semilunar cartilage was removed for a separate rating under Diagnostic Code 5259.  Finally, the examiner found no ankylosis and there is no indication of tibia and fibula impairment for ratings under Diagnostic Codes 5256 or 5262.  See 38 C.F.R. § 4.71a. 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis, recurrent subluxation, locking, or tibia or fibula impairment.  See 2009 Examination.  The right knee symptoms have been generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, instability, pain, and functional impairment, such as limitations on stairs and daily activities.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  Although the October 2009 examiner noted severe effects of this disability on the Veteran's occupation, the Veteran at that time and appellant has not currently asserted that his knee prevented him from being able to work; therefore, consideration of total disability based on individual unemployability is not warranted.  


ORDER

A rating in excess of 10 percent for degenerative changes of the right knee is denied.

A rating in excess of 20 percent for medial meniscal tear, right knee is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


